TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00138-CV


                                      In re Raymond Allen




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Raymond Allen has filed a pro se petition for writ of habeas corpus

complaining that the trial court has failed to hold a hearing relating to the revocation of his

community supervision. See Tex. Code Crim. Proc. art. 42A.751(d).

               This Court does not have original habeas-corpus jurisdiction in criminal cases.

See Tex. Const. art. V, § 6 (providing that courts of appeals “shall have original or appellate

jurisdiction, under such restrictions and regulations as may be prescribed by law”); Tex. Gov't

Code § 22.221(d) (limiting original habeas-corpus jurisdiction of courts of appeals to situations

where relator's liberty is restrained by virtue of order, process, or commitment issued by court or

judge in civil case); Tex. Code Crim. Proc. art. 11.05 (vesting “power to issue the writ of habeas

corpus” in “[t]he Court of Criminal Appeals, the District Courts, the County Courts, or any Judge

of said Courts”). Our habeas-corpus jurisdiction in criminal matters is appellate only. See Tex.

Gov't Code § 22.221(d); see also In re Wilkins, 03-20-00381-CV, 2020 WL 5608486, at *1 (Tex.

App.—Austin Sept. 17, 2020, no pet.).
               To the extent that Allen’s filing can be viewed as a petition for writ of mandamus,

we must similarly conclude that he is not entitled to his requested relief. Article 42A.751 only

requires a trial court to hold a hearing on the alleged violation of a condition of community

supervision within 20 days of the defendant filing a motion requesting the hearing. See Tex.

Code Crim. Proc. art. 42A.751(d). Nothing in the record before us establishes that Allen moved

for a hearing under article 42A.751(d), and Allen has failed to provide a petition and record that

are sufficient to establish his right to the requested relief. See In re Hill, 03-20-00480-CV, 2020

WL 6265524, at *2 (Tex. App.—Austin Oct. 23, 2020, no pet.) (explaining that the petitioner has

the burden of providing this Court “with a sufficient petition and record to establish his right to

mandamus relief”); see also Tex. R. App. P. 52.3(a) (requiring a relator to file a record

containing sworn copies “of every document that is material to [his] claim for relief and that was

filed in any underlying proceeding”).1 Allen has therefore failed to demonstrate he seeks a

ministerial act, as required for mandamus relief in a criminal case. See In re State ex rel. Mau,

560 S.W.3d 640, 644 (Tex. Crim. App. 2018).

               Accordingly, we dismiss relator’s petition for writ of habeas corpus for want of

jurisdiction. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: April 2, 2021



       1
        Moreover, we take judicial notice of the fact that the trial court has a revocation setting
scheduled for April 12, 2021.

                                                2